Citation Nr: 9921817	
Decision Date: 08/04/99    Archive Date: 08/12/99

DOCKET NO.  97-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to a higher rating for traumatic arthritis of 
the lumbar spine, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to a higher rating for hemorrhoids, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to a higher rating for tinea pedis, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from October 1971 to 
January 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the January 1996 rating decision.  In August 
1996, the veteran filed a notice of disagreement (NOD) to the 
issues of entitlement to service connection for left ankle 
problems, knee problems, chronic headaches, as well as for 
higher ratings than those initially assigned for a back 
disability, hemorrhoids, and a fungal infection of both feet.  

In a July 1998 rating, the RO granted service connection for 
migraine headaches and assigned a 10 percent disability 
rating.  Therefore, the issue of entitlement to service 
connection for headaches is no longer before the Board on 
appeal.  

The July 1998 rating decision also assigned a rating of 10 
percent for chronic rectal fissure, status post 
hemorrhoidectomy, effective from the date of service 
connection in February 1995.  The January 1996 rating 
decision had assigned a noncompensable rating for 
hemorrhoids.  The appeal for a higher rating for this 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the right testicle, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 132, emphasis in the original.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the right testicle was 
not properly before it, on the basis that a substantive 
appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating assigned for the disabilities at issue.  The SOC did 
provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluations.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of disability evaluations.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issues or in the Board's 
characterization of the issues as those of entitlement to the 
assignment of higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of these 
issues in a new SOC.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that he currently has a left ankle disability that may be 
associated with injury or disease noted in his active 
service.  

2.  The veteran has not presented competent evidence that he 
currently has a bilateral knee disability that may be 
associated with injury or disease noted in his active 
service.  

3.  The veteran's traumatic arthritis of the lumbar spine is 
currently productive of radiographic evidence of osteophyte 
formation in the lumbar spine, pain objectively demonstrated 
and functional loss that is mild to moderate in degree.  

4. The veteran's hemorrhoids are currently productive of a 
small anal fissure secondary to hemorrhoidectomy along with 
the presence of internal hemorrhoids and complaints of 
bleeding and itching.  

5.  Prior to the promulgation of a decision in the appeal, in 
January 1997, the Board received notification from the 
appellant that a withdrawal of the appeal is requested 
concerning the issue of an increased rating for tinea pedis.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
ankle disability is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).  

2.  The veteran's claim for service connection for a 
bilateral knee disability is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the lumbar spine have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5010, 5292, 5297 (1998).  

4.  The criteria for an evaluation of 20 percent, and no 
higher, for hemorrhoids have been satisfied.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.115, Code 7336 (1998).  

5.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met for the issue of entitlement to 
an increased rating for tinea pedis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  

The veteran contends that he has left ankle and bilateral 
knee disabilities related to his active service.  However, he 
is advised that where the determinative issues involve 
questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection.  

a. Left Ankle Disability.  

The veteran's service medical records show that he was 
treated for numerous occasion, beginning in January 1972, for 
his left ankle.  The original assessment was questionable 
ankle sprain with tenderness over the dorsum.  In June 1980 
the veteran was found to have synovitis and thrombophlebitis.  
In May 1987 the veteran was found to have mild tenderness 
secondary to an old strain.  An August 1988 consultation 
report shows that the veteran was obtaining good relief from 
ankle pain by using an orthotic.  No pertinent history or 
findings were recorded at the medical examination conducted 
in June 1992 or for the remainder of the veteran's active 
service.  No report of medical examination for separation or 
retirement is contained in the claims folder.  

The veteran was examined by VA in March 1997.  At that time, 
he reported a history of trouble with the left ankle since 
1980.  He stated that he had pain and has been required to 
wear orthotics in his shoes.  The veteran was observed to 
walk without a limp.  The physical examination was grossly 
normal, and no ankle instability was observed.  Motion of the 
ankle was 45 degrees of flexion and 20 degrees of 
dorsiflexion.  These values are considered to be normal for 
rating purposes as reflected in 38 C.F.R. 4.71a, Plate II 
(1998).  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Consequently, the 
veteran has not presented competent evidence that he 
currently has a left ankle disability that may be associated 
with injury or disease noted in his active service.  

b. Bilateral Knee Disability.  

Service medical records show that the veteran was treated on 
multiple occasions for knee complaints. In January 1972, the 
veteran evaluated after striking his knee on concrete.  No 
evidence of fracture was recorded.  Chondromalacia of the 
right knee was diagnosed in the annual physical conducted in 
April 1979.  The veteran was thought to have right knee 
arthralgias associated with a sprain in May 1987.  X-ray 
examination revealed normal findings.  An August 1988 
consultation report shows that the veteran was obtaining good 
relief from knee pain by using an orthotic.  No pertinent 
history or findings were recorded or for the remainder of the 
veteran's active service.  No report of medical examination 
for release or retirement from active service. 

The veteran was examined by the VA in March 1997.  At that 
time, he reported a history of trouble with in the knees 
since 1980.  On physical examination the veteran was observed 
to walk without a limp.  The physical examination was grossly 
normal, and no knee instability was observed.  The examiner 
concluded that the veteran had complaints of bilateral knee 
pain without objective findings.  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Consequently, the 
veteran has not presented competent evidence that he 
currently has a left or right knee disability that may be 
associated with injury or disease noted in his active 
service.  

II.  Increased Ratings 

Initially, I note that the veteran has presented well-
grounded claims with respect to increased ratings for the 
service-connected disabilities.  That is, he has presented 
claims that are plausible.  I am also satisfied that all 
appropriate development has been accomplished and that VA has 
no further duty to assist the veteran.  All relevant facts 
have been properly developed.  The recent examinations 
provide sufficient information to rate the disabilities in 
accordance with the applicable rating code.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Past medical records do not take precedence over 
current findings in determining whether to increase a 
disability rating, although a rating specialist is directed 
to review the recorded history of disability to make a more 
accurate evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

a.  Traumatic Arthritis of the Lumbar Spine

Service connection was established for this disability by a 
January 1996 rating decision.  A 10 percent rating was 
assigned.  This is the veteran's current rating.  

The veteran contends that the 10 percent rating is inadequate 
rating for his service-connected back disability due to his 
level of discomfort.  He reports that he has periods of 
extreme pain very frequently, and that he has been advised 
that he has both degenerative arthritis of the spine and disc 
injury.  

The report of the April 1995 general medical examination 
shows that the veteran reported having low back pain in 1985 
after he fell off a bleacher at a sporting event.  He stated 
that he thought that he had broken his tailbone.  He reported 
that over the intervening years, he had low back pain without 
radiation.  He stated that he was unable to lift anything.  

Traumatic arthritis is rated as degenerative arthritis, which 
is rated based on limitation of motion.  38 C.F.R. § 4.71a, 
Codes 5010, 5003.  Degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  A minimum rating of 10 percent is warranted for 
limitation of motion of the lumbar spine that is slight in 
degree; the next higher rating of 20 percent requires 
moderate limitation of motion.  38 C.F.R. § 4.71a, 5292.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Under 
Hicks v. Brown, 8 Vet. App. 417 (1995), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful a 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  Therefore, with 
x-ray evidence of degenerative changes and objective 
demonstration of painful, but not limited, motion of the 
affected joint, a 10 percent rating would be applied under 
Diagnostic Code 5003.  

In the veteran's case, the report of the March 1999 VA 
examination shows that X-ray examinations were within normal 
limits, except for minimal evidence of anterior marginal 
osteophyte formation at L3, L4 and L5.  In addition, range of 
motion studies compiled during the May 1997 VA examination 
showed forward flexion to 90 degrees and backward extension 
to 40 degrees.  Lateral flexion and rotation were to 35 
degrees bilaterally.  I note that the veteran has indicated 
his belief that he has a disc injury as well.  However, the 
report of the March 1999 examination showed that the 
intervertebral disc spaces were unremarkable.  

Pain is the primary feature of the veteran's low back 
disability picture.  The veteran underwent VA examination in 
May 1997.  At that time, he reported that he fell in 1986, 
landing on his sacrum. He states that since that time, he has 
had pain with prolonged standing, sitting, exertion such as 
yard work as well as with twisting.  He experienced pain over 
the lumbar area and buttocks.  No muscle spasm was observed 
on physical examination.  

The veteran underwent additional VA examination in March 
1999.  At that time, the veteran reported that his current 
problem was chronic pain in the low back.  This pain was 
aggravated by prolonged siting or standing.  He denied any 
true history of pain radiating into the lower extremities, 
bowel or bladder dysfunction or history of fatigability or 
lack of endurance.  The veteran demonstrated tenderness 
objectively in the spine on the most recent VA examinations 
as well.  The March 1999 examination report shows that the 
veteran's activities of daily living were compromised by 
complaints of pain.  The duration of back pain may vary from 
1/2 day to 2 or 3 days.  On physical examination, the veteran 
had a normal posture.  There was mild lumbar tightness noted 
in the sacroiliac joints.  The renal angle sites were 
nontender as were the gluteus, medius, maximus and 
trochanteric sites.  The myofascial spine was mildly tender, 
bilaterally. 

The veteran was noted to demonstrate minimum to moderate 
functional disability due to pain.  However, the veteran has 
not demonstrated the functional loss due to pain that would 
be equivalent to an evaluation in excess of the current 
schedular of 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 
4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability, incoordination, 
swelling, deformity, atrophy of disuse, instability of 
station, or disturbance of locomotion.  The pain on movement 
has been described as slight pain at the extremes of the 
range of motion of the back, and the veteran has reported 
interference with sitting, standing, or weight-bearing only 
after prolonged sitting or standing.  These factors are not 
shown to a degree that would warrant the assignment of a 
higher rating.  

In view of the foregoing, the preponderance of the evidence 
is against an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbar spine.  

b.  Hemorrhoids.  

Service connection for hemorrhoids was established in a 
January 1996 rating decision, and a noncompensable rating was 
then assigned.  By a subsequent rating, in July 1998, the RO 
reclassified the disability as chronic rectal fissure, status 
post hemorrhoidectomy, and assigned a 10 percent rating from 
February 1995.  

The veteran claims that he is entitled to a 20 percent rating 
for his hemorrhoids.  He reports that he has bleeding and 
fissures related to his service-connected disability.  

A 10 percent rating is warranted for hemorrhoids that are 
large or thrombotic, irreducible with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding with secondary 
anemia, or with fissures.  38 C.F.R. § 4.155, Code 7336.  

The report of the October 1996 consultation report shows that 
the veteran had a history of anal pain and bleeding as well 
as anal tag excision in the military.  The physical 
examination showed that the veteran had a small chronic anal 
fissure at the posterior mid-line of the anal mucosa.  The 
fissure was palpated on digital evaluation and could be 
visualized.  

The report of VA examination, conducted in April 1995, shows 
that the veteran reported that he began having problems with 
hemorrhoids in active service, wherein underwent surgical 
intervention in 1993.  He states that his condition is 
productive of swelling, itching and bleeding particularly 
with ingestion of high fiber foods.  The physical examination 
revealed evidence of internal hemorrhoids.  The veteran was 
determined to be status post hemorrhoidectomy with mild 
recurrence.  

The veteran underwent additional examination in May 1997.  At 
that time, he was found to have a chronic rectal fissure at 
six o'clock which bleeds when the anus is stretched.  The 
frequency of episodes was estimated at once a month.  The 
examiner opined that this rectal fissure was related to his 
hemorrhoid surgery.  Examination showed no evidence of 
dehydration, malnutrition, anemia or fecal leakage.  

A 20 percent rating is assigned for when both persistent 
bleeding and secondary anemia are present.  Anemia has not 
been shown.  A 20 percent rating may also be assigned, 
however, for hemorrhoids with fissures.  Although there is 
only one fissure that is present, rather than fissures, the 
Board concludes that the disability due to the hemorrhoids 
with the fissure more nearly approximates the criteria for an 
evaluation of 20 percent.  38 C.F.R. § 4.7.  This is the 
maximum rating under Diagnostic Code 7336.

c.  Extraschedular Ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalizations for his service-connected 
disabilities recently.  It is conceivable that the service-
connected low back disability would have an adverse effect on 
the veteran's ability to work.  However, the veteran is 
advise the 10 percent assigned to the back disability is a 
recognition of some degree of industrial impairment.  In 
particular, the veteran's inability to lift heavy objects is 
a factor in this case.  However, the record is devoid of any 
evidence that the service-connected back disability is 
productive of marked impairment of his vocational activities.  

Likewise, with respect to the chronic anal fissure and 
residuals of a hemorrhoidectomy, the veteran's evaluation of 
20 percent is a recognition of some degree of impairment of 
vocation activities.  The veteran has not brought forth any 
evidence that would indicated that his service-connected 
connected disability is productive of marked impairment of 
his industrial activities.  Accordingly, there is no basis 
for consideration of an extraschedular rating.  

d.  Tinea Pedis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  

The veteran timely filed a substantive appeal in January 1997 
following the issuance of the November 1996 statement of the 
case.  At that time, the veteran stated with respect to the 
tinea pedis, "I have reconsidered and feel the 
noncompensable rating is fair.  I no longer disagree with 
this finding."  

The appellant has withdrawn his appeal concerning this issue 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The veteran's claims for service connection for left ankle 
and bilateral knee disabilities are not well grounded.  The 
appeal is denied.  

An increased rating for traumatic arthritis of the 
lumbosacral spine is denied.  

A 20 percent rating for residuals of a hemorrhoidectomy is 
granted, subject to regulations applicable to the payment of 
monetary awards.  

The veteran's claim for an increased rating for tinea pedis 
is dismissed.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

